COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, O’Brien and Senior Judge Clements
UNPUBLISHED


              Argued by videoconference


              JEREMY VON GUNTEN
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1135-20-4                                    JUDGE WILLIAM G. PETTY
                                                                                  APRIL 27, 2021
              CARI LERCH


                                  FROM THE CIRCUIT COURT OF FREDERICK COUNTY
                                               Brian M. Madden, Judge

                               Andrew J. Muzic (Marilyn Ann Solomon; Solomon Law Group, on brief),
                               for appellant.

                               (Kelly C. Ashby; Law Office of Kelly C. Ashby, P.C., on brief),
                               for appellee. Appellee submitting on brief.


                     Jeremy Von Gunten (father) appeals the circuit court’s decision regarding visitation of his

              minor child with Cari Lerch (mother). He argues that the court erred in denying his motion to

              correct the order on visitation. He also argues that the court erred in awarding sanctions against

              him. Mother seeks an award of attorney’s fees and costs incurred in connection with this appeal.

              For the reasons below, we affirm and remand to the circuit court for an award of attorney’s fees and

              costs to mother.

                                                        BACKGROUND

                     Because the parties are fully conversant with the record in this case and this memorandum

              opinion carries no precedential value, we recite below only those facts and incidents of the

              proceedings as are necessary to the parties’ understanding of the disposition of this appeal. “When



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
reviewing a trial court’s decision on appeal, we view the evidence in the light most favorable to the

prevailing party, granting it the benefit of any reasonable inferences.” Shah v. Shah, 70 Va. App.
588, 591 (2019) (quoting Congdon v. Congdon, 40 Va. App. 255, 258 (2003)).

        Father and mother were divorced by final decree in 2016. The divorce decree incorporated

the parties’ 2014 separation agreement. In 2019, a hearing was held in the Frederick County

Juvenile and Domestic Relations District Court on father’s motion to amend custody and visitation

of the parties’ minor child. The juvenile court entered a final order (“juvenile court order”) on the

motion on September 19, 2019. The juvenile court order retained the visitation terms of the 2016

divorce decree, except that it eliminated father’s mid-week visits, provided that father’s weekend

visitation would begin at 10:00 a.m. on non-school Fridays instead of 4:30 p.m. (“10:00 a.m. term”),

and provided that both mother and father would have one week of vacation with the child.

        Father appealed the order to the circuit court, and both parties filed statements of fact and

conclusions of law. On January 29, 2020, a de novo hearing on visitation was held in the circuit

court. According to the parties, the circuit court announced a tentative ruling from the bench. In the

record on appeal, there is neither a transcript nor a recording of that hearing. The circuit court sent a

memorandum to the parties on February 27, 2020, announcing its decision regarding visitation

(“memorandum”). In the memorandum, the court stated, “Also as advised I am ordering more

visitation for the father as follows” and then listed provisions for holiday visitation, winter break

visitation, and summer vacation visitation. Those provisions referenced both the final decree of

divorce and the juvenile court order and expanded the visitation previously awarded father. The

memorandum instructed counsel for father to prepare the final order on visitation.

        Father prepared a proposed final order that had the following term as paragraph one:

                1. Visitation Otherwise Unchanged: Except as follows below, the
                visitation of the minor child, and the terms and conditions thereof,
                shall remain as set forth in the Frederick County Juvenile Domestic
                Relations District Court’s order of September 17, 2019.
                                                  -2-
        Mother revised the final order and sent it back to father with an email stating that “The

majority of the changes were just to have all visitation provisions in one order, rather than spread

over three orders.” In mother’s revised order, paragraph one was stricken and replaced with the

following language:

                1. Regular Visitation: Father shall have visitation with the minor
                child every other weekend from Friday at 4:30 p.m. through Sunday
                at 5:00 p.m.

Father accepted this change, and mother and father both endorsed the order. On April 2, 2020, the

circuit court entered the order (“final order”).

        In June 2020, father filed a motion to enter a corrected final order, nunc pro tunc, to correct

an alleged scrivener’s error. Mother filed a motion in opposition with a request for sanctions. The

circuit court held a hearing on July 8, 2020, during which it denied father’s motion and awarded

sanctions against father. The court entered a written statement in lieu of transcript (“written

statement”) on October 14, 2020, which the parties endorsed. The written statement contains the

following explanation for the court’s decision on the motion to correct: “Following argument by the

parties’ counsel, the [c]ourt, in an oral ruling from the bench, denied [father’s] motion and awarded

sanctions against [father’s] counsel in the amount of $375, on the basis that [father’s] motion was

not ‘well-founded.’” Father then filed a motion to reconsider the denial, and during a hearing on

September 9, 2020, the circuit court denied the motion.

        Father assigns error to the circuit court’s decisions to deny his motion requesting a corrected

final order and to award sanctions against him.

                                              ANALYSIS

        Father argues that the circuit court erred in declining to correct its final order to provide that

father’s weekend visitation begins at 10:00 a.m. on the Fridays when school is not in session. He




                                                   -3-
also argues that the circuit court erred in awarding sanctions against him in connection with his

motion to correct. We disagree.

        “It is well-established that a court speaks only through its written orders.” Johnson v.

Johnson, 72 Va. App. 771, 779 (2021) (quoting S’holder Representative Serv. v. Airbus Americas,

Inc., 292 Va. 682, 690 (2016)). “It is presumed that written orders accurately reflect what transpired

during the circuit court’s proceedings.” Id.

        Father contends that the circuit court intended to incorporate the visitation terms of the

juvenile court order into its ruling on visitation, and therefore that the court abused its discretion in

declining to enter a corrected order to that effect.1 He contends that the court’s use of the word

“more” in the memorandum was an implicit reference to and incorporation of the juvenile court

order. Therefore, he argues that the omission of a reference in the final order to the juvenile court

order’s visitation terms was simply a scrivener’s error.

        The circuit court considered these arguments when it evaluated the motion to correct.

During the hearing on the motion, the court was given an opportunity to consider whether the

memorandum implicitly incorporated the juvenile court order and whether the final order therefore

erroneously omitted the 10:00 a.m. term. The court apparently disagreed with the arguments and

found there was no error to correct. According to the written statement, the court denied the motion

and awarded sanctions “on the basis that [father’s] motion was not ‘well-founded.’” The record

does not contain a transcript of that hearing. Given that “a court speaks only through its written


        1
          Father makes a two-fold argument concerning the circuit court’s decision to deny his
motion to correct a final order. First, he argues that to the extent that the court premised the
denial on its authority under Rule 1:1, it committed error because the omission of the 10:00 a.m.
term was a scrivener’s error. Second, he argues that to the extent the court concluded that the
omission of the 10:00 a.m. term was not a scrivener’s error, the court committed error because
that finding was contrary to the evidence. While we agree that the circuit court had the authority
to correct a scrivener’s error, the evidence shows that the circuit court determined there was no
scrivener’s error to correct. Therefore, any argument regarding the circuit court’s error as to
authority is moot.
                                                -4-
orders” and written orders are an “accurate[] reflect[ion]” of circuit court proceedings, Johnson, 72
Va. App. at 779, we presume that the court’s finding accurately reflected its understanding of its

own previous order. To say that the circuit court abused its discretion in declining to modify the

final order when that decision was a rejection of the same arguments made now on appeal would be

to “substitute our view of the facts for those of the trial court.” See Petry v. Petry, 41 Va. App. 782,

790 (2003) (quoting Congdon v. Congdon, 40 Va. App. 255, 266 (2003)). We will not do so.

        Father also argues that the circuit court abused its discretion by awarding sanctions against

him when it denied his motion to correct. A circuit court commits an abuse of discretion in

imposing or denying sanctions “only ‘when reasonable jurists could not differ’ as to the proper

decision.” Carrithers v. Harrah, 63 Va. App. 641, 653 (2014) (quoting Brandau v. Brandau, 52
Va. App. 632, 641 (2008)). “We apply this ‘bell-shaped curve of reasonability’ based on our

‘venerable belief that the judge closest to the contest is the judge best able to discern where the

equities lie.’” Carrithers, 63 Va. App. at 654 (quoting Hamad v. Hamad, 61 Va. App. 593, 607

(2013)).

                In applying that standard, we use an objective standard of
                reasonableness in determining whether a litigant and his
                attorney, after reasonable inquiry, could have formed a
                reasonable belief that the pleading was well grounded in fact,
                warranted by existing law or a good faith argument for the
                extension, modification, or reversal of existing law, and not
                interposed for an improper purpose.

Kambis v. Considine, 290 Va. 460, 466 (2015) (quoting Flippo v. CSC Assocs. Ill, L.L.C., 262 Va.
48, 65-66 (2001)).

        According to the written statement, the circuit court awarded sanctions because the

motion to correct “was not ‘well-founded.’” Father had asked the circuit court to modify its own

order based on what he argued was an implicit reference to the juvenile court order in the oral

ruling and memorandum. Without further explanation in the record for the circuit court’s

                                                  -5-
decision, we can presume that the court disagreed with the factual basis for father’s motion and

awarded sanctions as a result. As the court was “closest to the contest” in the interpretation of its

own order, we cannot say that the decision to award sanctions was outside of the “bell-shaped

curve of reasonability.” See Carrithers, 63 Va. App. at 654 (quoting Hamad, 61 Va. App. at

607).

        Finally, mother requested attorney’s fees on appeal. We have held that “[t]he appellate

court has the opportunity to view the record in its entirety and determine whether the appeal is

frivolous or whether other reasons exist for requiring additional payment [of attorney’s fees].”

Fox v. Fox, 61 Va. App. 185, 207 (2012) (quoting O’Loughlin v. O’Loughlin, 23 Va. App. 690,

695 (1996)); see also Rule 5A:30(b) (authorizing an award of attorney’s fees in an appeal

involving child custody arising under Title 20). After considering the record and the arguments

in this case, we grant mother’s request.

                                           CONCLUSION

        For the reasons stated above, we affirm the circuit court’s decisions to deny father’s

motion and to award sanctions against him. We remand the matter to the circuit court for an

award of attorney’s fees and costs to mother incurred in this appeal, which should include any

additional attorney’s fees and costs incurred at the remand hearing.

                                                                           Affirmed and remanded.




                                                -6-